NOT DESIGNATED
                                        FOR PUB LI:; ATION

                                      COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0686



Terri Lewis Stevens and Jennifer Fruchtnicht wife of/ and
Craig Rivera
                      Versus - -
                                                                   22nd Judicial District Court
St. Tammany Parish Government                                      Case #:   201510649
                                                                   St. Tammany Parish




On Application for Rehearing filed on 03/ 06/ 2022 by Tern Lewis Stevens, et al
Rehearing               UN I ED




                                                                                  Iztieth Wolfe




Date ,   BAR 2 9 2022


Rodd